DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 3-6 in the reply filed on 9/29/2021 is acknowledged.  The traversal is on the ground(s) that searching all the designated group of invention could have been done without serious burden.  This is not found persuasive because the inventions are distinct not only due to the search but also they have acquired a separate status in the art in view of their different classification, as shown in the previous office communication.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an excessive alkali compound" in claims 3 and 4 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the For the purpose of the examination, examiner interprets any alkaline compound would reads on such limitation.
Claims 5 and 6 depends on claims 3 and 4, respectively and therefore also include the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3-6 is/are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (US 6,645,265).
Wang discloses a polishing formulations for polishing SiO2 based materials, such as glass or quartz surfaces (col.1, lines 5-10); wherein the polishing formulations comprises cerium-based particles (col.1, lines 41-52).
Wang discloses a process of the production of the cerium-based particles is preferable accomplished by a solution process (resemble as the claimed wet precipitation method), wherein a cerium salt such as cerium nitrate mixed with an alkali compound such as urea and such “urea” reads on the claimed “an excessive alkali” (col.2, lines 61-col.3, line 55, Example 1).
Examiner pointed out that cerium-based particles having the specified breaking strength (as to claims 1 and 2, from which claims 3 and 4 are dependent from, respectively) and such property is inherently taught by Wang.
cerium-based polishing particles are made exactly by the same process as the instant process and the claimed particles breaking strength would have been inherently taught by Wang and the burden shifts to the applicant to prove that an unobvious difference exists.
Examiner pointed out that the breaking property of the cerium based particles is purely a product limitation and such are held to be obvious in view of the decision granted in In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir.1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP§ 2113.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 105331332 discloses a process of preparing a cerium based polishing particles by adding cerium nitrate and an alkaline substance, wherein the alkaline substance is aqueous ammonia, hexamethylenetetramine or urea amine; and which is useful for polishing optical quartz glass (see the abstract page); and Watanabe et al (US 7,241,204) disclose particles of cerium oxide with average diameter of primary particles equal to 0.05 .mu.m are used such that their content in the resin sheet is 18 volume %, and the tensile strength and the tensile tear elongation are respectively within the range of 50 MPa of greater and 60 MPa (col.3, lines 57-62).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713